DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
In response to communications files on June 8, 2021, claims 1-19 are presently pending in the application. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 
37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2021 has been received and considered by the examiner.  See attached form PTO-1449.

Reasons for Allowance
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1 and 11, the prior art of records fail to anticipate or suggest receiving, by a computing system including one or more computer processors, an integrated data identifier specific to an entity from a data user, wherein the integrated data identifier is linked to a first data identifier and a second data identifier associated with the entity, wherein the data user and the entity are different;
applying one or more reconciliation rules to reconcile the integrated data identifier with
the first data identifier and the integrated data identifier with the second data identifier, wherein the one or more reconciliation rules account for correspondence between regulated and
unregulated data items; identifying, by the computing system, the first data identifier and the second data identifier based on the received integrated data identifier and the applied one or more reconciliation rules; accessing, by the computing system, one or more first data items corresponding to the entity in a first data store using the first data identifier;
accessing, by the computing system, one or more second data items corresponding to the entity in a second data store using the second data identifier, wherein the one or more first data items are associated with first access rights different than second access rights associated with the one or more second data items; and transmitting the one or more first data items and the one or more second data items to the data user; wherein the integrated data identifier provides the data user with access to:
the one or more first data items of the entity from the first data store according to the first access rights and without the data user using the first data identifier; and the one or more second data items of the entity from the second data store according to the second access rights, without the data user using the second data identifier, wherein the first data store and the second data store are different, together with the other limitations of the independent claims.

The dependent claims 2-10 and 12-19 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
            /Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164